Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 1 of 32 Page ID #:447



    1 LEROY SMITH, State Bar No. 107702
        County Counsel, County of Ventura
    2 CHARMAINE H. BUEHENER, State Bar No. 220868
        Assistant County Counsel
    3 800 South Victoria Avenue, L/C #1830
        Ventura, California 93009
    4 Telephone: (805) 654-2588
        Facsimile: (805) 654-2185
    5 E-mail:      charmaine.buehner@ventura.org
    6 Attorneys for Defendants County of Ventura
        (also erroneously sued as Ventura County Public
    7 Health Care Agency), Sheriff William Ayub
        (erroneously sued as “Bill Ayub”), Robert Levin
    8 and William T. Foley
    9
   10                        UNITED STATES DISTRICT COURT
   11                      CENTRAL DISTRICT OF CALIFORNIA
   12
   13 DONALD MCDOUGALL, an               )     No. 2:20 cv-029927 CBM(ASX)
        individual; JULIANA GARCIA, an )
   14   individual; SECOND AMENDMENT )         DEFENDANTS’ OPPOSITION TO
        FOUNDATION; CALIFORNIA           )     MOTION FOR PRELIMINARY
   15   GUN RIGHTS FOUNDATION; and )           INJUNCTION
        FIREARMS POLICY COALITION, )
   16   INC.,                            )
                                         )     Date: May 19, 2020
   17                       Plaintiffs,  )     Time: 10:00 a.m.
               vs.                       )     Ctrm: 8b
   18                                    )     Judge: Hon. Consuelo B. Marshall
        COUNTY OF VENTURA,               )
   19   CALIFORNIA; BILL AYUB, in his )        Trial:           Not Set
        official capacity; WILLIAM T.    )     Complaint Filed: March 28, 2020
   20   FOLEY, in his official capacity, )
        ROBERT LEVIN, in his official    )
   21   capacity; and VENTURA COUNTY )
        PUBLIC HEALTH CARE AGENCY, )
   22                                    )
                                         )
   23                       Defendants.  )
                                         )
   24
   25
   26
   27
   28

                                                i
                 DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 2 of 32 Page ID #:448



    1                                         TABLE OF CONTENTS
    2                                                                                                                      Page
    3
        I     INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
    4
        II    RELEVANT BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
    5
              A.       The Emergency and Temporary Orders Are Designed to Prevent the
    6                  Spread of a Virulent, Highly Contagious Disease with No Known
                       Cure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
    7
              B.       Procedural History . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
    8
        III   ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
    9
              A.       Legal Standard for Preliminary Injunctive Relief . . . . . . . . . . . . . . . . 8
   10
              B.       Plaintiffs Cannot Establish a Likelihood of Success on
   11                  the Merits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
   12                  1.       The Stay Well at Home Order Is a Valid Exercise of the Health
                                Officer’s Power Entitled to Minimal Scrutiny and Judicial
   13                           Deference . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
   14                  2.       The Stay Well at Home Order Does Not Violate the Second
                                Amendment under Traditional Scrutiny . . . . . . . . . . . . . . . . . 13
   15
                                a.        The Stay Well at Home Order Does Not Impinge on
   16                                     the Second Amendment as It Was Historically
                                          Understood . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
   17
                                b.        The Stay Well at Home Order Is a Presumptively Lawful
   18                                     Regulation of General Applicability that Does Not
                                          Infringe the Ability to Possess or Use, and Only
   19                                     Incidentally Delays the Purchase of, Firearms . . . . . . . 15
   20                           c.        The Stay Well at Home Order Does Not Substantially
                                          Burden Second Amendment Rights and Is Substantially
   21                                     Related to Mitigating the Public Health Crisis Presented
                                          by COVID-19 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
   22
                                          i. Even if Intermediate Scrutiny Is Applied, the Order
   23                                     Should Stand . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
   24                                     ii. Preventing the Spread of COVID-19 Is a Compelling
                                          Government Interest and the Closure of Non-Essential
   25                                     Businesses, Including Gun Stores, Is Reasonably Suited
                                          to Achieve that Objective . . . . . . . . . . . . . . . . . . . . . . . 19
   26
                       3.       Plaintiffs Are Unlikely to Prevail on Their Right-to-Travel
   27                           Claim . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
   28         C.       The Temporary Pause on the Ability to Purchase or Sell Firearms
                       Does Not Amount to Irreparable Harm . . . . . . . . . . . . . . . . . . . . . . . 22
                                                                  ii
                   DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 3 of 32 Page ID #:449



    1                              TABLE OF CONTENTS (Cont’d.)
    2                                                                                                        Page
    3
             D.      The Balance of Equities Tips Sharply in Defendants’ Favor . . . . . . 22
    4
        IV   CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                           iii
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 4 of 32 Page ID #:450



    1                                         TABLE OF AUTHORITIES
    2                                                                                                                      Page
    3                                                 FEDERAL CASES
    4
        Amoco Production Co. v. Village of Gambell, Alaska (1987)
    5        480 U.S. 531 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
    6 Bateman v. Perdue (E.D.N.C. 2012)
                 881 F.Supp.2d 709. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
    7
        Camara v. Municipal Court of City and County of San Francisco (1967)
    8       387 U.S. 523 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 15
    9 Community Hospital v. Maricopa County (1974)
                  415 U.S. 250 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
   10
        Compagnie Francaise de Navigation a Vapeur v. Louisiana State
   11     Board of Health (1902)
             186 U.S. 380 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 15
   12
        District of Columbia v. Heller (2008)
   13          554 U.S. 570 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14, 15, 17
   14 Dogloo, Inc. v. Doskocil Mfg. Co., Inc. (C.D.Cal. 1995)
                 893 F.Supp. 911 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
   15
        Elrod v. Burns (1976)
   16         427 U.S. 347 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
   17 Ezell v. Chicago (7th Cir. 2011)
                 651 F.3d 684 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
   18
        Fyock v. Sunnyvale (9th Cir. 2015)
   19         779 F.3d 991 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 15, 22, 24
   20 Gish v. Newsom (C.D.Cal. April 23, 2020)
                 Case No. 5:20-cv-00755-JGB-KK . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 9, 10
   21
        Jackson v. City & County of San Francisco (9th Cir. 2014)
   22         746 F.3d 953 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 15, 19
   23 Jacobson v. Commonwealth of Massachusetts (1905)
                 197 U.S. 11 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
   24
        Johnson v. City of Cincinnati (6th Cir. 2002)
   25        310 F.3d 484 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
   26 Kansas v. Hendricks (1997)
                 521 U.S. 346 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
   27
        Lutz v. City of York, PA (3d Cir. 1990)
   28          899 F.2d 255 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20, 22

                                                                   iv
                     DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 5 of 32 Page ID #:451



    1
                                           TABLE OF AUTHORITIES (Cont’d.)
    2
                                                                                                                           Page
    3
        Marilley v. Bonham (9th Cir. 1996)
    4         844 F.3d 841 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 21
    5 McDonald v. City of Chicago, Ill. (2010)
                 561 U.S. 742 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
    6
        Mohamed v. Holder (E.D. Va. 2017)
    7       266 F.Supp.3d 868 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
    8 North American Cold Storage Co. v. City of Chicago (1908)
                  211 U.S. 306 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
    9
        Nunez v. City of San Diego (9th Cir. 1997)
   10        114 F.3d 935 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
   11 Peruta v. California (1995)
                  ___ U.S. ___ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
   12
        Peruta v. County of San Diego (9th Cir. 2016)
   13         824 F.3d 919 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14
   14 Prince v. Massachusetts (1944)
                 321 U.S. 158 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
   15
        Railroad Comm’n of Tex. v. Pullman Co. (1941)
   16         312 U.S. 496 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
   17 Saenz v. Roe (1999)
                  526 U.S. 489 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 21
   18
        Schall v. Martin (1984)
   19         467 U.S. 263 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
   20 Shows v. Swain County Sheriff (W.D.N.C. April 23, 2020)
                 2020 WL 1953621 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
   21
        Silvester v. Harris (9th Cir. 2016)
   22          843 F.3d 816 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 16, 17, 18, 19
   23 Stanley v. University of Southern Calif. (9th Cir. 1994)
                  13 F.3d 1313 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
   24
        Teixiera v. County of Alameda (9th Cir. 2017)
   25          873 F.3d 670 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
   26 U.S v. Carpio-Leon (4th Cir. 2012)
                 701 F.3d 974 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
   27
        U.S. v. Chovan (9th Cir. 2013)
   28          735 F.3d 1127 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

                                                                    v
                     DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 6 of 32 Page ID #:452



    1                                       TABLE OF AUTHORITIES (Cont’d.)
    2                                                                                                                          Page
    3 United Bldg. and Constr. Trades Council v. Camden (1984)
                  465 U.S. 208 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
    4
        United States v. Lopez (1995)
    5         514 U.S. 549 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
    6 United States v. Salerno (1987)
                 467 U.S. 739 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
    7
        United States v. Torres (9th Cir. 2019)
    8         911 F.3d 1253 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
    9 Weinberger v. Romero-Barcelo (1982)
                 456 U.S. 305 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 23
   10
        Winter v. National Resources Defense Council, Inc. (2008)
   11         555 U.S. 7 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 10, 22, 23, 24
   12
                                                   FEDERAL STATUTES
   13
        Code of Federal Regulations
   14
                 tit. 39, § 390.5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
   15
   16                                                 STATE STATUTES
   17 California Code of Regulations
   18            tit. 7, § 2500 et. seq.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
   19 California Government Code
   20            § 8558 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
   21 California Health & Safety Code
   22            § 101040 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    10
                 § 101080 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    10
   23            § 101085 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    10
                 § 120175 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    10
   24
        California Penal Code
   25
                 § 26815. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    19
   26            § 27535 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   19
                 § 27540 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   19
   27            § 28220, subd. (f) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        19
   28

                                                                     vi
                     DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 7 of 32 Page ID #:453



    1                                                 OTHER
    2 National Firearms Act
    3        26 U.S.C., §§ 5801-5872 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                           vii
                 DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 8 of 32 Page ID #:454



    1                                                I
    2                                      INTRODUCTION
    3         The Ventura County Health Officer, defendant Robert Levin, M.D. (“Health
    4 Officer”), has issued a series of temporary, specific and emergency “Stay Well at
    5 Home” orders, on March 17, 20, and 31, 2020, and April 9, 18 and 20, 2020
    6 (collectively, “Stay Well at Home Order” or “Order”), to slow the spread of the
    7 COVID-19 pandemic.1/ The Order requires the closure of any business the Health
    8 Officer deems non-essential, such as gun stores, because such businesses do not
    9 support the ability of people to remain sheltered in their homes to the maximum
   10 extent possible. The Order does not prohibit a person from traveling into and out
   11 of Ventura County to purchase a firearm, or for any other purpose. Plaintiffs’
   12 request for a preliminary injunction to open the firearm stores should be denied
   13 because the Order bears a “real or substantial relation” to the pending public health
   14 emergency and does not impose, “beyond all question, a plain, palpable invasion of
   15 rights secured by the fundamental law.” (Jacobson v. Commonwealth of
   16 Massachusetts (1905) 197 U.S. 11 [25 S.Ct. 358] (“Jacobson”).) To the extent the
   17 Order has curtailed some individual freedoms for the collective good, the Order’s
   18 temporary and emergency measures are justified under this applicable Jacobson
   19 framework.
   20         In addition, as this court recognized in previously denying two prior requests
   21 for a temporary restraining order in this action, the Order does not implicate, let
   22 alone violate, an individual’s right to bear arms under the Second Amendment.
   23 Nor does the Order, based on its plain language, implicate an individual’s right to
   24 travel under the Privileges and Immunities Clause at article IV, section 2, of the
   25 Constitution (“P & I Clause”). Consequently, the Order is also lawful under
   26 traditional constitutional review.
   27
   28
              1/
                   All further dates are in 2020, unless otherwise indicated.
                                                     1
                    DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 9 of 32 Page ID #:455



    1                                           II
    2                           RELEVANT BACKGROUND
    3 A.     The Emergency and Temporary Orders Are Designed to Prevent the
    4 Spread of a Virulent, Highly Contagious Disease with No Known Cure
    5        According to the Centers for Disease Control and Prevention, COVID-19 is
    6 highly contagious and potentially deadly, especially for older persons and persons
    7 with serious chronic health conditions. The incubation period for COVID-19 is
    8 anywhere from one day to 14 days, during which time a person may not experience
    9 any symptoms but will be contagious to others. The virus spreads easily and
   10 sustainably through respiratory droplets produced when an infected person coughs
   11 or sneezes, person-to-person contact, and surfaces that can remain infectious for
   12 several days. (Request for Judicial Notice (“RJN”), Exh. 1, 2,2/ & 3.) Since
   13 December 2019, COVID-19 has “swept the globe, infecting millions and killing
   14 nearly two-hundred thousand people.” (RJN, Exhs. 2 & 3.) From early March
   15 through May 2, there have been 52,197 confirmed cases and 2,171 deaths in
   16 California attributable to COVID-19, with 583 cases and 19 deaths occurring
   17 within Ventura County. (RJN, Exh. 21.) There are no known treatments or
   18 immunizations available for COVID-19. (RJN, Exh. 1.) “Without a vaccine,
   19 measures limiting physical contact between citizens . . . are widely recognized as
   20 the only way to effectively slow the spread of the virus.” (RJN, Exhs. 2, 3 & 4.)
   21        On March 4, citing an increasing number of confirmed COVID-19 cases in
   22 the United States and worldwide, Governor Gavin Newsom declared that a state of
   23 emergency existed in the State of California. (RJN, Exh. 5.) On March 11, the
   24 World Health Organization declared COVID-19 to be a global pandemic. (RJN,
   25 Exh. 5.) On March 12, based on the confirmation of COVID-19 cases in Ventura
   26 County, and the likelihood that the number of cases would increase, Ventura
   27
   28        2/
              Gish v. Newsom (C.D.Cal. April 23, 2020) Case No. 5:20-cv-00755-JGB-
        KK, ECF 51, pg. ID 1021 (“Gish”).
                                                2
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 10 of 32 Page ID #:456



     1 County Health Officer declared that a local health emergency existed in Ventura
     2 County. (RJN, Exh. 6.)
     3         On March 17, the Health Officer issued an order requiring persons living,
     4 working and doing business in Ventura County to take a number of precautions to
     5 prevent or slow the spread of the disease (“March 17 Order”). Among other
     6 provisions, the March 17 Order required the immediate closure of a number of
     7 businesses, and restaurants were ordered to close except for take-out and delivery.
     8 (RJN, Exh. 7.)
     9         On March 19, Governor Newsom issued Executive Order N-33-20, which
    10 required all persons living in California to stay at their places of residence except
    11 as needed to maintain continuity of operations in “critical infrastructure sectors”
    12 specified by the state health officer. Supplementary guidance from the state health
    13 officer identified “critical infrastructure workers” in sectors such as health care,
    14 emergency services, food and agriculture, water, energy, transportation,
    15 government services, and financial services. (RJN, Exh. 8.)3/
    16 / / /
    17
    18         3/
                  Executive Order N-33-20 defines “critical infrastructure sectors”
         consistent with the “March 19, 2020, Memorandum on Identification of Critical
    19   Infrastructure Workers During COVID-19 Response” published by the United
         States Department of Homeland Security’s Cybersecurity and Infrastructure
    20   Security Agency (“CISA”). (RJN, Exh. 9 (“March 19 CISA Memo”).) The March
         19 CISA Memo does not identify retail gun stores as a component of critical
    21   infrastructure. On March 22, the state health officer issued a list of “Essential
         Critical Infrastructure Workers.” (RJN, Exh. 10.) On March 25, in response to
    22   inconsistent local views as to whether gun stores must remain open as an “essential
         business” under his order, Governor Newsom expressly deferred to local
    23   jurisdictions to make the determination. (RJN, Exh. 11.) On March 28, CISA
         issued an additional “Advisory Memorandum on Identification of Essential Critical
    24   Infrastructure Workers During COVID-19 Response” (“Revised CISA Memo”),
         which included “the operation of firearm or ammunition product manufacturers,
    25   retailers, importers, distributors, and shooting ranges” as a component of critical
         infrastructure. The Revised CISA Memo expressly declared that it is “not, nor
    26   should it be considered, a federal directive or standard. . . . Individual
         jurisdictions should add or subtract essential workforce categories based on their
    27   own requirements and discretion.” (RJN, Exh. 22, Revised CISA Memo (March
         28, 2020), italics added.) Governor Newsom has not revised Executive Order N-
    28   33-20 or issued a new executive order to incorporate the Revised CISA Memo and
         its inclusion of gun retailers.
                                                   3
                    DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 11 of 32 Page ID #:457



     1         On March 20, March 31 and April 9, the Health Officer issued supplemental
     2 and restated Stay Well at Home orders to impose further restrictions. (RJN, Exhs.
     3 12, 13 & 14 (“Further Orders”).) The Further Orders sought to slow the spread of
     4 COVID-19 by ensuring, among other things, that all persons living in Ventura
     5 County stay at their places of residence, except for the purpose of engaging in
     6 essential activities, engaging in essential travel, and working at essential
     7 businesses. In part, the Further Orders defined “Essential Travel” as that which is
     8 undertaken to engage “in interstate commerce and otherwise subject to the
     9 provisions of the Commerce Clause of the United States Constitution.” (RJN, Exh.
    10 12, p. 6, ¶ 7(g)(vii).) The Further Orders prohibited public or private gatherings,
    11 prohibited non-essential travel, required the closure of “non-essential” businesses,
    12 and mandated social distancing protocols for the operation of essential businesses
    13 and for persons engaging in essential activities. (RJN, Exhs. 12-14.) Under the
    14 Further Orders, “essential businesses” were those business activities the Health
    15 Officer determined to be necessary to stop the spread of COVID-19 or to enable
    16 persons to shelter at home. Firearm stores were not an essential business under the
    17 Further Orders. The Further Orders were set to expire on April 19. (RJN, Exhs.
    18 12-14.)
    19         Based on a determination that COVID-19 continued to present an imminent
    20 and continuing threat to the residents of Ventura County, the Health Officer issued
    21 a new Stay Well at Home Order, effective April 20, that superseded all prior orders
    22 and broadly applies to “all persons in the cities and unincorporated area of Ventura
    23 County” without regard to a person’s state residency (“April 20 Order”). (RJN,
    24 Exh. 15, pp. 1 & 2, ¶ 2.) All provisions of the April 20 Order “shall be interpreted
    25 to effectuate” the intent and purpose of the Order: “to cause persons to stay at their
    26 places of residence to the maximum extent feasible with the minimum disruption to
    27 their social, emotional and economic well-being consistent with the
    28 / / /

                                                   4
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 12 of 32 Page ID #:458



     1 overarching goal of eliminating the COVID-19 pandemic.” (RJN, Exh. 15, p. 2,
     2 ¶ 1.)
     3         As with the prior orders, the April 20 Order stated that the Health Officer
     4 “will continue to assess the quickly evolving situation [and] may issue additional
     5 orders related to COVID-19. . . .” (RJN, Exh. 15, p. 20, ¶ 23.) The April 20 Order
     6 is set to expire on May 15, 2020. (RJN, Exh. 15, p. 20, ¶ 22.)
     7         The April 20 Order is, in some respects, less restrictive than the prior orders
     8 consistent with the intent and purpose of the Order. For example, while “non-
     9 essential businesses” are still ordered to close, certain businesses that fall outside
    10 of the Stay Well at Home Order’s definition of essential businesses but within the
    11 state health officer’s list of essential critical infrastructure (as incorporated into the
    12 Governor’s Executive Order N-33-20) may now operate to the extent they can
    13 minimize the risk of spreading COVID-19, i.e., the non-essential businesses must
    14 be closed to the public, operate with a limited number of employees who follow
    15 strict social distancing guidelines, and deliver to the purchaser any goods to be
    16 sold. (RJN, Exh. 15, pp. 3-4, ¶ 7.) The April 20 Order also makes a “[s]pecial
    17 allowance for completion of firearm sales”:
    18                “Under California law persons wishing to purchase a
    19                firearm must complete a background check and waiting
    20                period, and all sales must be completed in-person. It is
    21                not feasible, therefore, for the Health Officer to require
    22                that firearm sales be conducted on-line only. To
    23                accommodate persons who initiated the purchase of a
    24                firearm at a store located within the County before March
    25                20 . . . , firearm purchasers may engage in the actions
    26                necessary to complete firearm purchases initiated before
    27                March 20, 2020, provided that: [¶] a. All activities,
    28                including the transfer of possession of any firearm, occur

                                                    5
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 13 of 32 Page ID #:459



     1               by appointment only, and only the purchaser and one
     2               person of behalf of the store shall be present; [¶] b. The
     3               firearm store shall remain closed to the general public;
     4               and [¶] c. Social Distancing Requirements shall be
     5               followed to the greatest extent feasible.” (RJN, Exh. 15,
     6               p. 7, ¶ 11.)
     7         The April 20 Order prohibits “Non-Essential Travel” within Ventura County
     8 but expressly provides that the Order “allows travel into or out of the County.”
     9 (RJN, Exh. 15, p. 3, ¶ 6.) And, like the Further Orders, the April 20 Order
    10 expressly provides that “Essential Travel” includes “[t]ravel engaged in interstate
    11 commerce and otherwise subject to the provisions of the Commerce Clause of the
    12 United States Constitution” and “[t]ravel to return to a place of residence from
    13 outside the County.” (RJN, Exh. 12, p. 6, ¶ 7(g)(iv) & (vii) & Exh. 15, p. 18,
    14 ¶ 17g(iv) & (vii).) Within Ventura County, the April 20 Order expressly permits
    15 “Essential Activities,” to include outdoor activity so long as social distancing is
    16 practiced, including “pleasure driving.” (RJN, Exh. 15, p. 11, ¶ 17(a)(vi).)
    17 B.      Procedural History
    18         Plaintiff Donald McDougall filed the original complaint in this action on
    19 March 28, alleging that the then-operative Stay Well at Home Order prevented him
    20 from taking possession of his previously purchased firearm in violation of the
    21 Second Amendment. (ECF 1, pg. ID 5, ¶¶ 31-33.) McDougall sought a temporary
    22 restraining order (“TRO”) to enjoin the County from “ordering gun stores closed”
    23 under the then-operative Stay Well at Home Order. (ECF 9, pg. ID 31.) This court
    24 denied the TRO, finding that McDougall would be unlikely to succeed on the
    25 merits of his Second Amendment claim. (ECF 12.) In particular, the court found
    26 that the Stay Well at Home Order survived intermediate scrutiny given that the
    27 Order was temporary, did not target handgun ownership, did not prohibit the
    28 ownership of a handgun outright, and because of the Health Officer’s “compelling”

                                                  6
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 14 of 32 Page ID #:460



     1 government interest in preventing the spread of COVID-19. (ECF Doc. No. 12,
     2 pg. ID 51.)
     3         On April 14, McDougall filed a first amended complaint (“FAC”), restating
     4 his allegations, and adding four co-plaintiffs: Juliana Garcia, the Second
     5 Amendment Foundation, California Gun Rights Foundation, and Firearms Policy
     6 Coalition, Inc. The FAC reasserts McDougall’s Second Amendment claim and
     7 adds a claim that the then-operative Stay Well at Home Order violated the right to
     8 travel under the P & I Clause and the due process clauses of the Fifth and
     9 Fourteenth Amendments. (ECF 19.)
    10         On April 21, plaintiffs served the FAC on defendants County of Ventura
    11 (“County”), the Health Officer, William Ayub, the County Sheriff, and William T.
    12 Foley, the director of the County Health Care Agency, together with this motion
    13 for a preliminary injunction, set for hearing on May 19. (ECF 25, 28.) Plaintiffs
    14 seek to enjoin defendants from “closing or compelling the closure of retail firearm
    15 and ammunition businesses on the grounds that they are ‘non-essential businesses’
    16 and preventing individuals from traveling to obtain firearms and ammunition
    17 under” the Stay Well at Home Order. (ECF 27, Pg. ID 203.)
    18         Plaintiffs filed their second TRO application requesting the same relief as
    19 requested in the MPI on April 24. (ECF 27.) Defendants filed an opposition on
    20 April 28. The court again denied plaintiffs’ TRO application. (ECF 30.) With
    21 respect to the merits of plaintiffs’ “right to travel” claim under the P & I Clause,
    22 the court indicated that resolution of that claim would be decided with reference to
    23 whether the “Non-Essential Travel” provisions in the Order: 1) apply to plaintiffs;
    24 and 2) violate the right to travel given the exemption for interstate commerce that
    25 implicates the Commerce Clause of the United States Constitution. (ECF 30, pg.
    26 ID 445.) As explained below, the Non-Essential Travel provisions, set forth in the
    27 April 20 Order at paragraphs 6 and 17(g), and in the March 20 Order at paragraphs
    28 6 and 7(g), do not prohibit the travel plaintiffs propose, nor do these provisions

                                                   7
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 15 of 32 Page ID #:461



     1 otherwise violate plaintiffs’ constitutional right to travel. (RJN, Exh. 12, p. 2, ¶ 6
     2 & p. 6, ¶ 17(g)(vii); Exh. 15, p. 3, ¶ 6 & p. 18, ¶ 17(g)(vii).)
     3                                             III
     4                                       ARGUMENT
     5 A.      Legal Standard for Preliminary Injunctive Relief
     6         Injunctive relief is an “extraordinary remedy” that requires the moving party
     7 to make a clear showing of irreparable injury. (Weinberger v. Romero-Barcelo
     8 (1982) 456 U.S. 305, 312 [102 S.Ct. 1798]; Stanley v. University of Southern Calif.
     9 (9th Cir. 1994) 13 F.3d 1313, 1320.) The court must “balance the competing
    10 claims of injury and must consider the effect on each party of the granting or
    11 withholding of the requested relief. Although particular regard should be given to
    12 the public interest . . . ‘a federal judge sitting as chancellor is not mechanically
    13 obligated to grant an injunction for every violation of law.’” (Amoco Production
    14 Co. v. Village of Gambell, Alaska (1987) 480 U.S. 531, 542 [107 S.Ct. 1396];
    15 Dogloo, Inc. v. Doskocil Mfg. Co., Inc. (C.D.Cal. 1995) 893 F.Supp. 911, 917.) A
    16 plaintiff must establish: (1) a likelihood of success on the merits; (2) that the
    17 plaintiff will suffer irreparable harm in the absence of preliminary relief; (3) the
    18 balance of equities tips in the plaintiff’s favor; and (4) that an injunction is in the
    19 public interest. (Winter v. National Resources Defense Council, Inc. (2008)
    20 555 U.S. 7, 20 [129 S.Ct. 365] (“Winter”) [vacating preliminary injunction];
    21 Fyock v. City of Sunnyvale (N.D.Cal. 2014) 25 F.Supp.3d 1267 (“Fyock”) [denying
    22 preliminary injunction].) Plaintiffs cannot make such a showing here.
    23 B.      Plaintiffs Cannot Establish a Likelihood of Success on the Merits
    24         1. The Stay Well at Home Order Is a Valid Exercise of the Health
    25 Officer’s Power Entitled to Minimal Scrutiny and Judicial Deference
    26         The Supreme Court has long recognized that “a community has the right to
    27 protect itself against an epidemic of disease which threatens the safety of its
    28 / / /

                                                    8
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 16 of 32 Page ID #:462



     1 members.” (Jacobson, supra, 197 U.S. at p. 27.)4/ During such public
     2 emergencies, states and local governments may take action to curb the disease that
     3 would otherwise impermissibly burden constitutionally protected liberties. (Id. at
     4 p. 19; see also Prince v. Massachusetts (1944) 321 U.S. 158, 166-167 [64 S.Ct.
     5 438] [finding that First Amendment “right to practice religion freely does not
     6 include liberty to expose the community . . . to communicable disease”].)5/ The
     7 Health Officer’s measures will be lawful so long as they bear “real or substantial
     8 relation” to the public health crisis and are not, “beyond all question, a plain,
     9 palpable invasion of rights secured by the fundamental law.” (Gish, supra, Case
    10 No. 5:20-cv-00755-JGB-KK, ECF 51 at p. 1022, citing In re Abbott, supra, 2020
    11 WL 1685929 at * 7, and Jacobson, supra, 197 U.S. at p. 31.) In other words,
    12 under Jacobson, the Stay Well at Home Order is subject to “judicial deference and
    13 not subject to traditional constitutional scrutiny.” (Gish, supra, Case No. 5:20-cv-
    14 00755-JGB-KK, RJN, Exh. 2, pg. ID 1021, citing Jacobson, supra, 197 U.S. at
    15 p. 27.)
    16 / / /
    17 / / /
    18 / / /
    19
               4/
                    Jacobson has been recognized as precedent by the Supreme Court as
    20 recently as 1997, and has been widely cited by federal courts as the framework by
         which constitutional claims challenging emergency health orders should be
    21 analyzed during the current pandemic. (See Kansas v. Hendricks (1997) 521 U.S.
         346, 356 [117 S.Ct. 2072] [recognizing that individual’s constitutionally protected
    22 interest in avoiding physical restraint may be overridden in civil context], citing
         Jacobson, supra, 197 U.S. at p. 26; In re Abbott (5th Cir. April 7, 2020) 2020 WL
    23 1685929 at * 7; In re Rutelidge (8th Cir. April 22, 2010) 2020 WL 1933122; see
         also Gish, supra, Case No. 5:20-cv-00755-JGB-KK, ECF 51, pg. ID 1022.)
    24
               5/
               See also Camara v. Municipal Court of City and County of San Francisco
    25 (1967) 387 U.S. 523, 539 [87 S.Ct. 1727] [noting that warrantless searches
         permitted under Fourth Amendment when conducted to protect public health in
    26 emergency situations], citing North American Cold Storage Co. v. City of Chicago
         (1908) 211 U.S. 306 [29 S.Ct. 101] [seizure of unwholesome food]; Jacobson,
    27 supra, 197 U.S. 11 [compulsory smallpox vaccination]; Compagnie Francaise de
         Navigation a Vapeur v. Louisiana State Board of Health (1902) 186 U.S. 380 [22
    28 S.Ct. 811] [health quarantine prohibiting disembarkation of healthy passengers and
         cargo into infected area].
                                                   9
                     DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 17 of 32 Page ID #:463



     1         The Stay Well at Home Order easily meets the Jacobson test.6/ The Order
     2 bears a substantial relation to the public health crisis. The Order is temporary,
     3 specific and tailored to prevent the spread of a highly contagious and potentially
     4 deadly disease through a combination of targeted requirements, all of which are
     5 aimed at minimizing human-to-human contact by directing Ventura County
     6 residents to stay at their places of residence to the maximum extent feasible. (RJN,
     7 Exh. 15.) The Health Officer is continually monitoring the pandemic’s impact on
     8 residents and has updated the Order as necessary to meet its goals. (RJN, Exh. 15.)
     9 The Stay Well at Home Order has slowed the spread of the disease, saved lives and
    10 prevented the county’s health care systems from being overwhelmed, unlike the
    11 situation elsewhere around the globe.7/ The Health Officer’s determination of what
    12 businesses are deemed “essential” is entitled to “great deference,” notwithstanding
    13 any federal advisory documents or differing decisions by other jurisdictions. (See
    14 Winter, supra, 555 U.S. at p. 24; see also Gish, supra, Case No. 5:20-cv-00755-
    15 JGB-KK, RJN, Exh. 2 at p. 1022.)
    16         Plaintiffs, on the other hand, cannot demonstrate that the Order’s imposition
    17 of a temporary and emergency pause on their ability to purchase or sell a gun
    18 within Ventura County is, “beyond all question, a plain, palpable invasion of rights
    19 secured by the fundamental law.” (Jacobson, supra, 197 U.S. at p. 31.) Unlike the
    20 right to use, possess, or otherwise keep and bear arms in the name of self-defense
    21
               6/
                    Nor can the authority of the Health Officer be reasonably questioned: The
    22 Health Officer has broad, long-standing and well-established powers to make
         orders necessary to preserve and protect public health. For example, the California
    23 Health and Safety Code provides that “[t]he local health officer may take any
         preventive measure that may be necessary to protect and preserve the public health
    24 from any public health hazard during any ‘state of war emergency,’ ‘state of
         emergency,’ or ‘local emergency,’ as defined by section 8558 of the [California]
    25 Government Code, within his or her jurisdiction.” (Cal. Health & Saf. Code, §
         101040; see also Cal. Heath & Saf. Code, §§ 101080, 101085, 120175 & Cal. Code
    26 Regs., tit. 7, § 2500 et seq.)
    27         7/
                See, e.g., L.A. Times, Social Distancing May Have Helped California
       Slow the Virus and Avoid New York’s Fate (March 31, 2020) (available at
    28 https://news.yahoo.com/social-distancing-may-helped-california-120003221.html
       (visited April 27, 2020).
                                                   10
                     DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 18 of 32 Page ID #:464



     1 (which rights the Order does not implicate), the law is well-established that any
     2 right to purchase or sell firearms is subject to regulation without violating the
     3 Second Amendment, as explained below. In addition, the modifications to the Stay
     4 Well at Home Order since this court denied the first TRO application further
     5 support denial of plaintiffs’ motion for preliminary injunction.8/ These
     6 modifications evidence the Health Officer’s continual assessment of the Stay Well
     7 at Home Order, both to prevent the spread of COVID-19 and to provide minimum
     8 disruption of the social, emotional and economic well-being of Ventura County
     9 residents. To this end, the Stay Well at Home Order now contains provisions
    10 solicitous of plaintiffs’ claimed Second Amendment rights so long as strict
    11 protocols are followed. (See, e.g., Legacy Church, Inc. v. Kunkel (D.N.M.
    12 April 17, 2020) 2020 WL 1905586 [upholding orders based, in part, on fact that
    13 emergency COVID-19 orders were solicitous of plaintiff’s First Amendment
    14 rights].) Plaintiff McDougall is now expressly authorized to take possession of the
    15 weapon he alleges he previously purchased, mooting his Second Amendment claim
    16 entirely. (RJN Exh. 15, p. 7.)
    17         Similarly, plaintiffs’ right-to-travel claim fails because the Non-Essential
    18 Travel provisions do not prevent them (or their members) from leaving Ventura
    19 County to purchase a gun elsewhere. (ECF 19, pg. ID 94, ¶ 87; ECF 27, pg. ID
    20 203, ln. 6-8.) Plaintiffs’ allegation in this regard is contrary to the express
    21 language of the Stay Well at Home Order, which allows persons to travel into and
    22
               8/
                    Plaintiffs have argued that the global pandemic presents a unique and
    23 heightened need for them to purchase firearms because of a perceived increased
         need for self-defense from violent crime during this time. (ECF 27-1, Pg. ID 212.)
    24 The widely reported facts, however, are that while certain types of property crime
         have increased, violent crime throughout the country has dramatically decreased
    25 concurrent with the issuance of shelter-in-place orders, including in Ventura
         County. (RJN, Exh. 16 [violent crime down 11 percent, and homicide by 43
    26 percent in Los Angeles]; RJN, Exh. 16-17 [crime rate dropped 16.6 percent and
         homicide rate by 25 percent in New York City]; RJN, Exh. 16 & 18 [Chicago
    27 homicides decreased by 29 percent, shootings by 19 percent and sexual assault by
         5 percent]; RJN, Exh. 19 [zero homicides recorded in Miami for six-week period
    28 for first time since 1964]; RJN, Exh. 20 [violent crime dropped in Ventura
         County].)
                                                    11
                     DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 19 of 32 Page ID #:465



     1 out of Ventura County without regard to the purpose of the travel. (RJN, Exh. 15,
     2 p. 3 [“This Order allows travel into or out of the County”].) Moreover, the Stay
     3 Well at Home Order has, since March 20 (the date non-essential businesses were
     4 ordered to close), included in its definition of “Essential Travel” “[t]ravel engaged
     5 in interstate commerce and otherwise subject to the provisions of the Commerce
     6 Clause of the United States Constitution.” (See, e.g., RJN, Exh. 15, p. 18, ¶ g(7).)
     7 The out-of-county travel plaintiffs propose, i.e., inter-county or interstate travel to
     8 purchase a firearm, is economic activity that comprises interstate commerce under
     9 the Commerce Clause and thus falls within the Order’s definition of “Essential
    10 Travel.” (See United States v. Lopez (1995) 514 U.S. 549, 563-564 [115 S.Ct.
    11 1624, 1626] [economic activity that substantially affects interstate commerce
    12 subject to federal regulation under the Commerce clause].9/) Put simply, the “Non-
    13 Essential Travel” provisions of the Order do not preclude plaintiffs from traveling
    14 to purchase firearms.
    15         To the extent plaintiffs complain that the Order otherwise restricts their
    16 travel in violation of the Constitution, any such restrictions do not implicate the
    17 constitutional right to travel because: 1) the Order does not impose restrictions on
    18 interstate travel, and 2) the Order applies broadly to anyone within the County
    19 generally without regard to their state residency, and thus does not fall within the
    20 purview of the P&I Clause. (See Saenz v. Roe (1999) 526 U.S. 489, 490 [119 S.Ct.
    21 1518] (“Saenz”) [detailing three components of right to travel, all stemming from
    22 interstate travel]; Marilley v. Bonham (9th Cir. 1996) 844 F.3d 841, 846
    23
    24         9/
                  The transfer, licensing and registration of firearms have long been the
         subject of federal regulations that derive their authority from the Commerce Clause
    25   and authorize Congress to regulate interstate commerce. (See, e.g., 18 U.S.C. §
         922 [defining unlawful acts in connection with purchase, transfer or manufacture
    26   of firearms]; 18 U.S.C. § 923 [licensing]; 18 U.S.C. § 931 [prohibiting violent
         felons from purchasing firearms]; National Firearms Act, 26 U.S.C. §§ 5801-5872
    27   [regulating registration and taxation of firearms]; 39 C.F.R. § 390.5 [broadly
         defining “interstate commerce” to include intrastate transactions that involve goods
    28   that enter from or terminate from out of state for purposes of federal motor safety
         carrier regulations].)
                                                  12
                    DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 20 of 32 Page ID #:466



     1 [challenged law does not fall within purview of P&I Clause if it does not treat
     2 residents of two or more states differently].) And, even if the Order did implicate
     3 plaintiffs’ right to travel, the Order would withstand constitutional scrutiny,
     4 whether under the Jacobson framework, as discussed above, or traditional scrutiny,
     5 as explained in more detail in section III.B.3, infra.
     6         2. The Stay Well at Home Order Does Not Violate the Second
     7 Amendment under Traditional Scrutiny
     8         The Second Amendment protects the right of law-abiding, responsible
     9 citizens to use arms in defense of hearth and home. (District of Columbia v. Heller
    10 (2008) 554 U.S. 570, 635 [128 S.Ct. 2783] (“Heller”).) That right, however, is not
    11 unlimited. (Id. at p. 626.) The government may place certain limits on where the
    12 right is exercised, how the right is exercised and who may exercise the right. (Id.
    13 at pp. 626-627; U.S. v. Carpio-Leon (4th Cir. 2012) 701 F.3d 974, 977 [“the
    14 Second Amendment does not guarantee the right to possess for every purpose, to
    15 possess every type of weapon, to possess at every place, or to possess by every
    16 person”]); U.S. v. Huitron-Guizar (10th Cir. 2012) 678 F.3d 1164, 1166 [“The
    17 right to bear arms, however venerable, is qualified by what one might call the
    18 ‘who,’ ‘what,’ ‘where,’ ‘when,’ and ‘why’”].)
    19         In U.S. v. Chovan (9th Cir. 2013) 735 F.3d 1127, 1136 (“Chovan”), the court
    20 adopted a two-step inquiry to analyze claims that a law violates the Second
    21 Amendment. This test “(1) asks whether the challenged law burdens conduct
    22 protected by the Second Amendment; and (2) if so, directs courts to apply an
    23 appropriate level of scrutiny.” (Ibid.)
    24               a. The Stay Well at Home Order Does Not Impinge on the Second
    25 Amendment as It Was Historically Understood
    26         Under the first Chovan step, a court cannot “apply the Second Amendment
    27 to protect a right that does not exist under the Amendment.” (Peruta v. County of
    28 San Diego (9th Cir. 2016) 824 F.3d 919, 942 (en banc) (“Peruta”), cert. denied sub

                                                  13
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 21 of 32 Page ID #:467



     1 nom.; Peruta v. California (1995) ___ U.S. ___ [137 S.Ct. 1995 (Mem),
     2 198 L.Ed.2d 746].) Therefore, the first step of the analysis requires the court to
     3 explore the amendment’s reach “based on a ‘historical understanding of the scope
     4 of the [Second Amendment] right.’” (Jackson v. City & County of San
     5 Francisco (9th Cir. 2014) 746 F.3d 953, 960 (“Jackson”), quoting Heller, supra,
     6 554 U.S. at p. 625.)
     7        Whether the challenged law falls outside the scope of the Second
     8 Amendment involves examining whether there is persuasive historical evidence
     9 showing that the regulation does not impinge on the Second Amendment right as it
    10 was historically understood. (Jackson, supra, 554 U.S. at p. 625.) Laws restricting
    11 conduct that can be traced to the founding era and are historically understood to
    12 fall outside of the Second Amendment’s scope may be upheld without further
    13 analysis. (See Peruta, supra, 824 F.3d at p. 919.)
    14        The Stay Well at Home Order requires the closure of non-essential
    15 businesses, including gun stores. Plaintiffs argue that the temporary closure
    16 hinders the ability of certain persons to finalize gun purchases during the pendency
    17 of the Stay Well at Home Order or prevents would-be gun purchasers from buying
    18 a firearm. As an initial matter, the Stay Well at Home Order now allows the
    19 completion of gun purchases initiated before March 20. To the extent would-be
    20 gun purchasers are unable to temporarily buy guns within Ventura County,
    21 however, California has a long history of delaying possession of firearms without
    22 impinging on the Second Amendment. California has had some kind of waiting
    23 period statute for firearm purchases continuously since 1923. (Silvester v. Harris
    24 (9th Cir. 2016) 843 F.3d 816, 823 (“Silvester”).) The waiting periods
    25 encompassed both time for the California Department of Justice (“Cal DOJ”) to
    26 conduct a background check and time for a cooling-off period (so that guns were
    27 not purchased in the heat of a conflict). (Id. at pp. 823-824.) The Cal DOJ has up
    28 to 30 days to complete a background check, and the cooling-off period extends

                                                 14
                 DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 22 of 32 Page ID #:468



     1 10 days beyond that. As such, the Second Amendment has never protected
     2 immediate or convenient purchase and sale of guns.
     3         Moreover, in times of emergency such as war, pandemic or natural disaster,
     4 federal, state and local governments have historically issued temporary, general
     5 regulations that overrode the convenience of purchasers of various goods and
     6 services. (See, e.g., Compagnie Francaise de Navigation a Vapeur v. Louisiana
     7 State Board of Health, supra, 186 U.S. 380 [health quarantine prohibiting
     8 disembarkation of healthy passengers and cargo into infected area], cited with
     9 approval in Camara v. Municipal Court of City and County of San Francisco,
    10 supra, 387 U.S. at p. 539 [recognizing that warrantless search may be permissible
    11 under Fourth Amendment in public health emergency].) As such, the temporary
    12 delay in a person’s ability to purchase a firearm as a result of the Stay Well at
    13 Home Order does not impinge on the Second Amendment right as it was
    14 historically understood.
    15               b. The Stay Well at Home Order Is a Presumptively Lawful
    16 Regulation of General Applicability that Does Not Infringe the Ability to
    17 Possess or Use, and Only Incidentally Delays the Purchase of, Firearms
    18         A law also does not burden Second Amendment rights if it falls within “one
    19 of the ‘presumptively lawful regulatory measures’ identified” in Heller, supra,
    20 554 U.S. 570. (Jackson, supra, 746 F.3d at p. 960; see also Fyock v. Sunnyvale
    21 (9th Cir. 2015) 779 F.3d 991, 996-997.)
    22         Heller made explicit that “nothing in [its] opinion should be taken to cast
    23 doubt on the longstanding prohibitions on the possession of firearms by felons and
    24 the mentally ill, or laws forbidding the carrying of firearms in sensitive places such
    25 as schools and government buildings, or laws imposing conditions and
    26 qualifications on the commercial sale of arms.” (Heller, supra, 554 U.S. 570 at pp.
    27 626-627.) Such measures are “presumptively lawful.” (Id. at p. 627, n. 26.) The
    28 Supreme Court reiterated, two years later, that Heller does not undermine the

                                                  15
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 23 of 32 Page ID #:469



     1 validity of regulations on the commercial sale of firearms. (McDonald v. City of
     2 Chicago, Ill. (2010) 561 U.S. 742, 786 [130 S.Ct. 3020].)
     3         In that regard, the Ninth Circuit has held that the Constitution provides “no
     4 freestanding right on commercial proprietors to sell firearms” and gun buyers have
     5 no right to particular seller locations “so long as their access is not meaningfully
     6 constrained.” (Teixiera v. County of Alameda (9th Cir. 2017) 873 F.3d 670, 673,
     7 680.) Here, the Stay Well at Home Order only incidentally regulates the
     8 commercial sale of firearms. The Order does nothing to regulate or limit the ability
     9 of persons to keep or bear arms. Rather, the Order requires, among other things,
    10 the temporary closure of businesses that are non-essential to the purposes of
    11 keeping persons isolated at their places of residence as determined by the Health
    12 Officer. (RJN, Exhs. 12-15.) Gun stores, and all other retail operations that are not
    13 necessary to stop the spread of COVID-19 or otherwise enable persons to shelter in
    14 their places of residence, are required by the Stay Well at Home Order to be closed
    15 to the public. (RJN, Exhs. 12-15.) On its face, the Stay Well at Home Order does
    16 not prohibit persons from possessing firearms and does not regulate what persons
    17 may do with firearms in their own home. To the extent that the Stay Well at Home
    18 Order delays the ability of some persons to purchase a firearm, the immediate and
    19 convenient acquisition of firearms has never been protected under the Second
    20 Amendment. (See § III.3.B.2.a, supra; Silvester, supra, 843 F.3d at pp. 823-824.)
    21               c. The Stay Well at Home Order Does Not Substantially Burden
    22 Second Amendment Rights and Is Substantially Related to Mitigating the
    23 Public Health Crisis Presented by COVID-19
    24         Even if the Stay Well at Home Order has burdened plaintiffs’ Second
    25 Amendment rights, the Order easily survives intermediate scrutiny as this court
    26 previously determined (ECF 12 & 30), in accordance with the other COVID-19-
    27 / / /
    28

                                                  16
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 24 of 32 Page ID #:470



     1 related Second Amendment decision in the Central District. (Brandy v. Villanueva
     2 (C.D.Cal. April 6, 2020) Case No. 2:20-cv-02874-AB-SK, ECF 20.)
     3                      i. Even if Intermediate Scrutiny Is Applied, the Order
     4 Should Stand
     5         In the absence of an emergency such as a pandemic, courts determine the
     6 appropriate level of scrutiny to apply in a Second Amendment challenge by
     7 considering (1) how close the challenged law comes to the core of the Second
     8 Amendment right; and (2) the severity of the law’s burden on that right. (United
     9 States v. Torres (9th Cir. 2019) 911 F.3d 1253, 1262.) The core of the Second
    10 Amendment is the right of law-abiding, responsible citizens to use arms in defense
    11 of hearth and home (i.e., self-defense). (Ibid.; Heller, supra, 554 U.S. at p. 628.)
    12 Only laws that implicate the core of the Second Amendment right and severely
    13 burden that right will be subjected to strict scrutiny. (Silvester, supra, 843 F.3d at
    14 p. 821.) Intermediate scrutiny is the appropriate level of scrutiny for all other laws.
    15 (Ibid.) There has been “near unanimity in the post-Heller case law that when
    16 considering regulations that fall within the scope of the Second Amendment,
    17 intermediate scrutiny is appropriate.” (Id. at p. 823.)
    18         In Silvester, the Ninth Circuit examined the constitutionality of California’s
    19 10-day waiting period between the purchase and delivery of a firearm. In
    20 California, most citizens who want to purchase a firearm must pass a background
    21 check. (Id. at pp. 824-825.) The background check is conducted by the Cal DOJ,
    22 which has the authority to delay the delivery of a firearm for up to 30 days to
    23 complete the background check. (Id. at p. 825, citing Cal. Pen. Code, § 28220,
    24 subd. (f).) Additionally, a person cannot purchase more than one firearm within a
    25 30-day period. (Id., citing Cal. Pen. Code, § 27535.) After passing the Cal DOJ
    26 background check, a person may purchase a firearm but must wait 10 days before
    27 taking possession of the firearm. (Cal. Pen. Code, §§ 26815, 27540.)
    28 / / /

                                                  17
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 25 of 32 Page ID #:471



     1         The Silvester court applied intermediate scrutiny based on its determination
     2 that the law requiring the 10-day waiting period did not place a substantial burden
     3 on the Second Amendment right because it did not prevent, restrict or place any
     4 conditions on how guns were stored or used after a purchaser took possession.
     5 (Silvester, supra, 843 F.3d at p. 827.) The court also noted that historically, the
     6 delivery of weapons took time, and that the “very small” burden of waiting 10 days
     7 before taking possession is less than the burden imposed by other challenged
     8 regulations to which Ninth Circuit courts have applied intermediate scrutiny:
     9         “There is, moreover, nothing new in having to wait for the delivery of a
    10 weapon. Before the age of superstores and superhighways, most folks could not
    11 expect to take possession of a firearm immediately upon deciding to purchase one.
    12 As a purely practical matter, delivery took time. Our 18th and 19th century
    13 forebears knew nothing about electronic transmissions. Delays of a week or more
    14 were not the product of governmental regulations, but such delays had to be
    15 routinely accepted as part of doing business.” (Silvester, supra, 843 F.3d at p.
    16 827.)
    17         The Stay Well at Home Order here presents a similarly “very small” burden
    18 on the Second Amendment right. It does not limit or regulate the ability of persons
    19 to possess firearms or what they may do with those firearms in their homes. The
    20 Order closes non-essential businesses, which may incidentally delay the ability of a
    21 person to purchase a firearm. The Order is in effect for a finite period of time –
    22 first until April 19 and now through May 15. As such, the delay is comparable to
    23 the constitutionally accepted delays resulting from the Cal DOJ background check
    24 and the 10-day cooling-off period. As the court noted in Silvester, much more
    25 serious limitations on the ability to bear arms have been
    26 / / /
    27 / / /
    28 / / /

                                                  18
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 26 of 32 Page ID #:472



     1 subjected to intermediate scrutiny. As such, the application of intermediate
     2 scrutiny is appropriate.10/
     3                       ii. Preventing the Spread of COVID-19 Is a Compelling
     4 Government Interest and the Closure of Non-Essential Businesses, Including
     5 Gun Stores, Is Reasonably Suited to Achieve that Objective
     6         Under intermediate scrutiny, courts first look to the government’s objectives
     7 in enacting the regulation and second to whether it is reasonably suited to achieve
     8 those objectives. (Jackson, supra, 746 F.3d at p. 965.)
     9         Ventura County is experiencing a local health emergency that is part of a
    10 global pandemic. COVID-19 is highly contagious and potentially deadly,
    11 especially for older persons and persons with serious chronic health conditions.
    12 There is no known anti-viral treatment or immunization available for COVID-19.
    13 (RJN, Exhs. 1, 2, 3, & 21.) The Stay Well at Home Order is intended to slow the
    14 spread of COVID-19 by isolating persons in their places of residences as much as
    15 possible. (RJN, Exhs. 12-15.) COVID-19 presents an imminent and proximate
    16 threat to the residents of Ventura County, and it is essential to control the spread of
    17 COVID-19 as much as possible to protect the community’s most vulnerable
    18 persons and prevent the health care system from being overwhelmed. (RJN,
    19 Exhs. 2-6 & 15.) The compelling government interest in this case is obvious.
    20         The test for whether the Stay Well at Home Order reasonably fits with the
    21 stated objectives “is not a strict one.” (Silvester, supra, 843 F.3d at p. 827.)
    22 Intermediate scrutiny does not require the least restrictive means of furthering a
    23 given end. (Ibid.) Instead, it requires only that the law be “substantially related to
    24 the important government interest.” (Ibid.) Here, the Health Officer is required to
    25
    26         10/
                Plaintiffs’ reliance on a North Carolina District Court case for the
       proposition that strict scrutiny should apply is misplaced. (See Bateman v. Perdue
    27 (E.D.N.C. 2012) 881 F.Supp.2d 709.) The statute at issue in that case imposed a
       complete prohibition on carrying, possessing and selling guns during the state of
    28 emergency, regardless the type of emergency at issue. (Id.) The Stay Well at
       Home Order does no such thing.
                                                  19
                     DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 27 of 32 Page ID #:473



     1 show only that the regulation “promotes a substantial government interest that
     2 would be achieved less effectively absent the regulation.” (Id. at p. 829.) The
     3 Health Officer easily meets that burden.
     4         The stated goal of the Stay Well at Home Order is to keep as many people in
     5 their homes as possible. Even social distancing is not as effective in controlling
     6 the spread of the disease as isolating at home. The essential nature of essential
     7 businesses, such as grocery stores, justifies their continued operation subject to
     8 social distancing practices. But a gun store is not an essential business and
     9 allowing any non-essential businesses to remain open diminishes the effectiveness
    10 of the Stay Well at Home Order. Keeping gun stores and other non-essential
    11 businesses closed to the public for a limited time easily passes intermediate
    12 scrutiny.
    13         3. Plaintiffs Are Unlikely to Prevail on Their Right-to-Travel Claim
    14         Plaintiffs assert a right to travel claim under the P & I Clause, which right
    15 they claim is guaranteed by the due process protections under the Fifth and
    16 Fourteenth Amendments of the Constitution. (ECF 20-1, Pg. ID 125.) This claim
    17 fails. As an initial matter, no court in this jurisdiction has ever extended the
    18 constitutional right to travel to protect a citizen’s intrastate travel. (Sears v. United
    19 States (C.D. Cal. April 16, 2015) 2015 WL 1335943711/ aff’d (9th Cir. 2016) 652
    20 Fed.Appx. 553.) Rather, the three components of the right to travel all arise out of
    21 and concern constitutional provisions that relate to interstate activities: 1) the right
    22 to freely enter one state and leave another; 2) the right to be treated as a “welcome
    23 visitor rather than an unfriendly alien when temporarily visiting another state;” and
    24
    25         11/
                Comparing Community Hospital v. Maricopa County (1974) 415 U.S.
       250, 256 [declining to opine whether right to travel extends to intrastate travel],
    26 and Nunez v. City of San Diego (9th Cir. 1997) 114 F.3d 935, 944 [declining to
       opine whether right to travel extends to intrastate travel], with Lutz v. City of York,
    27 PA (3d Cir. 1990) 899 F.2d 255 [deciding that right to intrastate travel is not
       protected under P & I Clause but may be protected under due process clauses of
    28 Fifth Amendment]; and Johnson v. City of Cincinnati (6th Cir. 2002) 310 F.3d 484,
       498.
                                                   20
                     DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 28 of 32 Page ID #:474



     1 3) the right to be treated like other residents when a traveler decides to become a
     2 permanent resident in a new state. (Saenz, supra, 526 U.S. at pp. 489-490.) The P
     3 & I Clause protects components of the right to travel only insofar as the
     4 “challenged law falls within the purview” of the clause, which requires plaintiffs to
     5 show that the Order “treats nonresidents differently from residents and impinges
     6 upon a ‘fundamental’ privilege or immunity protected by the clause.” (Marilley v.
     7 Bonham (9th Cir. 1996) 844 F.3d 841, 846) [finding law that imposes higher
     8 license fee for non-residents to fall within purview of the P & I Clause], quoting
     9 United Bldg. and Constr. Trades Council v. Camden (1984) 465 U.S. 208, 218
    10 [104 S.Ct. 1020].)
    11         Here, plaintiffs do not allege, nor could they, that the Stay Well at Home
    12 Order treats residents from other states differently than California residents. As
    13 explained above, the Order broadly applies to “all persons in the cities and the
    14 entire unincorporated area of Ventura County” without regard to a person’s
    15 residency or citizenship. (RJN, Exh. 15, p. 2.) In addition, the Order only
    16 concerns intra-county travel, and does not impose any sort of restriction beyond
    17 Ventura County borders. Thus, plaintiffs’ claim does not fall within the purview of
    18 the P & I Clause and does not implicate a fundamental right under the Constitution.
    19         Even if the Stay Well at Home Order implicated the right to travel, plaintiffs
    20 are unlikely to succeed on the merits of their claim. (See Shows v. Swain County
    21 Sheriff (W.D.N.C. April 23, 2020) 2020 WL 1953621 [denying TRO to restrain
    22 public emergency order’s imposition of curfew imposed to curb pandemic, finding
    23 plaintiffs unlikely to prevail on merits of claims under P & I Clause and First,
    24 Fourth, Fifth and Fourteenth Amendments].) To the extent the Order creates
    25 barriers to movement – whether interstate or intrastate – such restrictions are
    26 narrowly tailored to achieve the compelling government interest to prevent the
    27 spread of COVID-19, even assuming that strict scrutiny applies. (See, e.g.,
    28 Mohamed v. Holder (E.D. Va. 2017) 266 F.Supp.3d 868, 879-883 [upholding “no-

                                                 21
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 29 of 32 Page ID #:475



     1 fly” list register despite its substantial burden on plaintiff’s right to interstate travel
     2 after strict scrutiny review and declining to recognize that right to travel extends to
     3 international travel]; Lutz v. City of York, PA, supra, 899 F.2d at pp. 259-270
     4 [dismissing claim that anti-cruise statute violated due process clause of Fifth
     5 Amendment after determining statute survived intermediate scrutiny as valid time,
     6 place and manner restriction]); U.S.A. v. Sears (C.D.Cal. April 6, 2015) 2015 WL
     7 13359437, *2 [finding law of general applicability that has incidental effect on
     8 individual’s ability to travel does not violate fundamental right to travel under
     9 rational basis scrutiny].) Plaintiffs will not prevail on this claim.
    10 C.      The Temporary Pause on the Ability to Purchase or Sell Firearms Does
    11 Not Amount to Irreparable Harm
    12         While it is true that “[i]rreparable harm is presumed if plaintiffs are likely to
    13 succeed on the merits because a deprivation of constitutional rights always
    14 constitutes irreparable harm” (Fyock, supra, 25 F.Supp.3d at p. 1282, citing Elrod
    15 v. Burns (1976) 427 U.S. 347, 373 [96 S.Ct. 2673]; Ezell v. Chicago (7th Cir.
    16 2011) 651 F.3d 684, 699-700), in this case, there is no constitutional violation, and
    17 thus no irreparable harm. In contrast, if defendants are enjoined from enforcing the
    18 Stay Well at Home Order, the irreparable harm to the public is obvious and
    19 potentially deadly: increased likelihood of the spread of a highly contagious and
    20 sometime fatal disease without a known cure and further deaths of County
    21 residents caused by the disease.
    22 D.      The Balance of Equities Tips Sharply in Defendants’ Favor
    23         Plaintiffs cannot meet their burden to show that the balance of equities tips
    24 in their favor. (Fyock, supra, 25 F.Supp.3d at pp. 1282-1284 [finding hardships
    25 balance to be neutral but public interest to weigh in city’s favor], citing Winters,
    26 supra, 555 U.S. at p. 20.) In evaluating the equities of whether to issue injunctive
    27 relief, the court should consider the respective hardships on both parties and the
    28 public interests advanced by either determination. (Fyock, supra, 25 F.Supp.3d at

                                                    22
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 30 of 32 Page ID #:476



     1 p. 1282, citing United States v. Salerno (1987) 467 U.S. 739, 748-50 [104 S.Ct.
     2 2720], and Schall v. Martin (1984) 467 U.S. 263, 264 [104 S.Ct. 2403].) In so
     3 doing, “courts of equity should pay particular regard for the public consequences in
     4 employing the extraordinary remedy of injunction.” (Winter, supra, 555 U.S. at p.
     5 24, citing Weinberger v. Romero-Barcelo (1982) 456 U.S. 305, 312 [102 S.Ct.
     6 1798], and Railroad Comm’n of Tex. v. Pullman Co. (1941) 312 U.S. 496, 500 [61
     7 S.Ct. 643].) Here the consequences to the public if the relief is granted are obvious
     8 and dire: increased likelihood that more people will get sick and more people will
     9 die.
    10         In Winter, the Supreme Court vacated a preliminary injunction after finding
    11 the lower courts did not appropriately assess and balance the hardships and
    12 interests implicated by the injunction on the defendant, the United States Navy.
    13 (Winter, supra, 555 U.S. at pp. 25-33 [analyzing hardships asserted by Navy and
    14 public interests implicated by those hardships].) The preliminary injunction at
    15 issue in Winter imposed a number of conditions on the Navy’s “ability to conduct
    16 realistic training exercises” at sea involving the use of sonar technology in the
    17 interest of national defense. (Id. at p. 24.) The plaintiffs were several groups
    18 dedicated to the protection of marine life and habitats that sought to enjoin the
    19 Navy’s training exercises in the name of those interests. (Id. at pp. 14, 25.) The
    20 Navy supported its assertion of specific hardships through declarations of several
    21 high-ranking officers, whose “professional military judgments” about the impact of
    22 the injunction on national security were “complex, subtle, and professional
    23 decisions as to the composition, training, equipping, and control of a military
    24 force” that are to be given “great deference” by the courts. (Id. at p. 24.) After
    25 balancing the equities of the plaintiffs’ interests, i.e., “possible harm to the
    26 ecological, scientific, and recreational interests,” with the Navy’s national security
    27 interests, i.e., “forcing the Navy to deploy an inadequately trained antisubmarine
    28 force [that would] jeopardize[] the safety of the fleet,” the court found that the

                                                   23
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 31 of 32 Page ID #:477



     1 public interest determination was not a close question. (Id. at p. 26.)
     2         Because plaintiffs cannot show a likelihood of success on the merits, they
     3 will be unable to show either that the hardships of a temporary pause on the sale or
     4 purchase of firearms or the public interest warrant relief in their favor. (Fyock,
     5 supra, 25 F.Supp.3d at p. 1282.) At worst for plaintiffs, their ability to buy or sell
     6 firearms is subject to delay during the pendency of the Stay Well at Home Order.
     7         In contrast, the Health Officer’s compelling interests are to prevent, slow or
     8 otherwise curtail the spread of COVID-19, to maintain the integrity and continued
     9 operation of the health care system, and to promote the safety and well-being of
    10 thousands of health care workers being called to the front lines of a global
    11 pandemic at the local level. (See, e.g., Jacobson, supra, 197 U.S. at p. 26
    12 [compelling interest of public health allowed forced smallpox vaccinations].) That
    13 these interests are, and will be, achieved through the Stay Well at Home Order is
    14 not subject to reasonable dispute. Similar to the opinions of high-ranking military
    15 officers in Winter, the Health Officer’s determination of how to best stop the
    16 spread of COVID-19 and the deaths of potentially hundreds of Ventura County
    17 residents, and to prevent the local health care system from being overwhelmed,
    18 involves “complex, subtle, and professional decisions” as to the preservation of
    19 public health, and such “professional judgment” is entitled to “great deference.”
    20 Like in Winter, the question of where the public interest lies is not even close: the
    21 balance of equities tips sharply in defendants’ favor.
    22 / / /
    23 / / /
    24 / / /
    25 / / /
    26 / / /
    27 / / /
    28

                                                  24
                  DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32 Filed 05/05/20 Page 32 of 32 Page ID #:478



     1                                            IV
     2                                  CONCLUSION
     3        Based on the foregoing, defendants respectfully requests that the Court deny
     4 the motion for a preliminary injunction.
     5                                 LEROY SMITH
                                       County Counsel, County of Ventura
     6
     7
         Dated: May 5, 2020            By           /s/
     8                                        CHARMAINE H. BUEHNER
                                              Assistant County Counsel
     9
                                       Attorneys for Defendants County of Ventura
    10                                 (also erroneously sued as Ventura County Public
                                       Health Care Agency), Sheriff William Ayub
    11                                 (erroneously sued as “Bill Ayub”), Robert Levin
                                       and William T. Foley
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                  25
                 DEFENDANTS’ OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION
